DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This OA is in response to the amendment filled on 10/24/2022 that has been entered, wherein claims 41-60 are pending and claims 1-40 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/24/2022 has been entered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
Fin-type field effect transistor with stress application layer.

Claim Objections
Claim 59 objected to because of the following informalities:  Claim 59 recites “the hard mask hard mask is thicker that the first insulating film” in line 1.  For the purpose of examination, “the hard mask hard mask is thicker that the first insulating film” will be interpreted as “the hard mask is thicker than the first insulating film”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 41-49 and 51-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hareland et al. (US 2006/0261411 A1) in view of Zhu et al. (US 2006/0160317 A1) as cited in the IDS of 11/13/2020 of record.
Regarding claim 41, Hareland teaches a semiconductor device(Fig. 3) comprising: 
a semiconductor region(308, ¶0019) that extends linearly along a longitudinal direction, a channel region(350, ¶0024) of the semiconductor region(308, ¶0019) is between source/drain regions(330, 332, ¶0023) of the semiconductor region(308, ¶0019); 
a gate electrode(324, ¶0021) that extends linearly along a transverse direction, the transverse direction and the longitudinal direction intersect at the channel region(350, ¶0024); 
an insulating film(322, ¶0020) between the channel region(350, ¶0024) and the gate electrode(324, ¶0021), 
a buried insulator(306, ¶0018) between a substrate(304, ¶0018) and the semiconductor region(308, ¶0019), a second stress application layer(360, ¶0027) extends from the buried insulator(306, ¶0018) along a vertical direction; and 
the second stress application layer(360, ¶0027) surrounds the semiconductor region(308, ¶0019).

In the embodiment of Fig. 3, Hareland does not teach the gate electrode(324, ¶0021) is between the insulating film(322, ¶0020) and a first stress application layer; a sidewall insulating film between the first stress application layer and the second stress application layer(360, ¶0027), the second stress application layer(360, ¶0027) surrounds the sidewall insulating film.

In the embodiment of Fig. 4, Hareland teaches a sidewall insulating film(420, ¶0035), the second stress application layer(360, ¶0035, not shown in Fig. 4) surrounding the sidewall insulating film(420, ¶0035). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of the embodiment of Fig. 3 of Hareland, to include a sidewall insulating film, the second stress application layer surrounding the sidewall insulating film as taught by the embodiment of Fig. 4 of Hareland, in order to electrically isolate the semiconductor region from the gate electrode(¶0035).

Hareland is silent in regards to the gate electrode(324, ¶0021) is between the insulating film(322, ¶0020) and a first stress application layer; a sidewall insulating film(420, ¶0035) between the first stress application layer and the second stress application layer(360, ¶0027).
Zhu teaches a semiconductor device(Fig. 9) wherein the gate electrode(16, ¶0028) is between the insulating film(14, ¶0017) and a first stress application layer(28, ¶0027); a sidewall insulating film(20, ¶0018) between the first stress application layer(28, ¶0027) and the second stress application layer(22 ¶0027). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Hareland, to include a gate electrode between the insulating film and a first stress application layer; a sidewall insulating film between the first stress application layer and the second stress application layer, as taught by Zhu, so that a higher stress can be induced in the channel from the stressed film than would be with a shorter or single gate stock(¶0019).

Regarding claim 42, Hareland teaches the semiconductor device according to claim 41, but is silent in regards to an upper surface of the first stress application layer and an upper surface of the second stress application layer(360, ¶0027) are in a same plane.

Zhu teaches a semiconductor device(Fig. 9) wherein an upper surface of the first stress application layer(28, ¶0027) and an upper surface of the second stress application layer(22 ¶0027) are in a same plane(¶0028). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Hareland, so that an upper surface of the first stress application layer and an upper surface of the second stress application layer are in a same plane, as taught by Zhu, so that a higher stress can be induced in the channel from the stressed film than would be with a shorter or single gate stock(¶0019).

Regarding claim 43, Hareland teaches the semiconductor device according to claim 41, but is silent in regards to the first stress application layer touches the sidewall insulating film.

Zhu teaches a semiconductor device(Fig. 9) wherein the first stress application layer(28, ¶0027) touches the sidewall insulating film(20, ¶0018). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Hareland, so that the first stress application layer touches the sidewall insulating film, as taught by Zhu, so that a higher stress can be induced in the channel from the stressed film than would be with a shorter or single gate stock(¶0019).

Regarding claim 44, Hareland teaches the semiconductor device according to claim 41, but is silent in regards to the second stress application layer(360, ¶0027) touches the sidewall insulating film.

Zhu teaches a semiconductor device(Fig. 9) wherein the second stress application layer(22 ¶0027) touches the sidewall insulating film(20, ¶0018). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Hareland, so that the second stress application layer touches the sidewall insulating film, as taught by Zhu, so that a higher stress can be induced in the channel from the stressed film than would be with a shorter or single gate stock(¶0019).

Regarding claim 45, Hareland teaches the semiconductor device according to claim 41, wherein the second stress application layer(360, ¶0027) touches the buried insulator(306, ¶0018).

Regarding claim 46, Hareland teaches the semiconductor device according to claim 41, wherein the substrate(304, ¶0018) is a semiconductor substrate(silicon, ¶0018).

Regarding claim 47, Hareland teaches the semiconductor device according to claim 41, but is silent in regards to the second stress application layer(360, ¶0027) is of a thickness of greater than the first stress application layer.

Zhu teaches a semiconductor device(Fig. 9) wherein the second stress application layer(22 ¶0027) is of a thickness of greater than the first stress application layer(28, ¶0027). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Hareland, so that the second stress application layer is of a thickness of greater than the first stress application layer, as taught by Zhu, so that a higher stress can be induced in the channel from the stressed film than would be with a shorter or single gate stock(¶0019).

Regarding claim 48, Hareland teaches the semiconductor device according to claim 41, but is silent in regards to the first stress application layer is configured to apply stress to the channel region(350, ¶0024).

Zhu teaches a semiconductor device(Fig. 9) wherein the first stress application layer(28, ¶0027) is configured to apply stress(¶0027) to the channel region(region of 12 below 16). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Hareland, so that the first stress application layer is configured to apply stress to the channel region, as taught by Zhu, so that a higher stress can be induced in the channel from the stressed film than would be with a shorter or single gate stock(¶0019).

Regarding claim 49, Hareland teaches the semiconductor device according to claim 41, but is silent in regards to the first stress application layer is an insulating material.

Zhu teaches a semiconductor device(Fig. 9) wherein the first stress application layer(28, ¶0027) is an insulating material(¶0027). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Hareland, so that the first stress application layer is an insulating material, as taught by Zhu, so that a higher stress can be induced in the channel from the stressed film than would be with a shorter or single gate stock(¶0019).

Regarding claim 51, Hareland teaches the semiconductor device according to claim 41, wherein the second stress application layer(360, ¶0027) is configured to apply stress(¶0027) to the channel region(350, ¶0024).

Regarding claim 52, Hareland teaches the semiconductor device according to claim 41, wherein the second stress application layer(360, ¶0027) is an insulating material(¶0030).

Regarding claim 53, Hareland teaches the semiconductor device according to claim 41, wherein the second stress application layer(360, ¶0027) is silicon nitride(¶0030).

Regarding claim 54, Hareland teaches the semiconductor device according to claim 41, wherein the sidewall insulating film(420, ¶0035) is silicon nitride(¶0035).

Regarding claim 55, Hareland teaches the semiconductor device according to claim 41, wherein the source/drain regions(330, 332, ¶0023) are formed from a mixed crystal layer including silicon and atoms different in lattice constant from silicon(SiGe, ¶0019).

Regarding claim 56, Hareland teaches the semiconductor device according to claim 55, wherein the mixed crystal layer comprises silicon and germanium(SiGe, ¶0019).

Regarding claim 57, Hareland teaches the semiconductor device according to claim 41.

In the embodiment of Fig. 3, Hareland is silent in regards to a hard mask between the gate electrode(324, ¶0021) and the insulating film(322, ¶0020).

In the embodiment of Fig. 2, Hareland teaches a hard mask(209, ¶0006) between the gate electrode(208, ¶0006) and the insulating film(206, ¶0006). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of the embodiment of Fig. 3 of Hareland, to include a hard mask between the gate electrode and the insulating film as taught by the embodiment of Fig. 2 of Hareland, in order to electrically isolate the semiconductor region from the gate electrode(¶0006).

Regarding claim 58, Hareland teaches the semiconductor device according to claim 57, wherein the hard mask(209, ¶0006) is a material(SiN vs SiO, High K dielectric, ¶0006, ¶0020) that differs from the insulating film(322, ¶0020).

Regarding claim 59, Hareland teaches the semiconductor device according to claim 57.

In the embodiment of Fig. 3, Hareland is silent in regards to the hard mask hard mask is thicker that the insulating film(322, ¶0020).

In the embodiment of Fig. 2, Hareland teaches the hard mask(209, ¶0006) is thicker than the insulating film(206, ¶0006). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of the embodiment of Fig. 3 of Hareland, to include a hard mask is thicker than the insulating film as taught by the embodiment of Fig. 2 of Hareland, in order to electrically isolate the semiconductor region from the gate electrode(¶0006).

Regarding claim 60, Hareland teaches the semiconductor device according to claim 41, wherein the semiconductor device is a fin-type field effect transistor(¶0015, Fig. 3). 

Claims 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hareland et al. (US 2006/0261411 A1) and Zhu et al. (US 2006/0160317 A1) as cited in the IDS of 11/13/2020 of record as applied to claim 1, above, further in view of Greene et al. (US 2008/0150033 A1).
Regarding claim 50, Hareland, in view of Zhu, teaches the semiconductor device according to claim 41, but do not explicitly state the first stress application layer is silicon nitride. Zhu does teach the first stress application layer(28, ¶0027) is an insulating material(¶0027) and a nitride film(¶0028).

Greene teaches a semiconductor device(Fig.4) wherein the first stress application layer(50, 60, ¶0040) is silicon nitride(¶0040). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Hareland, so that the first stress application layer is silicon nitride, as taught by Greene, because SiN is a preferred stress application layer since higher magnitudes of stress can be achieved for compressive SiN stress liners compared to tensile stress liners, resulting in a higher mobility gain(¶0044).
Response to Arguments
Applicant’s arguments with respect to claim 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892